Name: Commission Directive 2010/2/EU of 27 January 2010 amending Council Directive 91/414/EEC as regards an extension of the use of the active substance chlormequat (Text with EEA relevance)
 Type: Directive
 Subject Matter: chemistry;  means of agricultural production;  health;  marketing;  agricultural activity;  agricultural policy
 Date Published: 2010-01-28

 28.1.2010 EN Official Journal of the European Union L 24/11 COMMISSION DIRECTIVE 2010/2/EU of 27 January 2010 amending Council Directive 91/414/EEC as regards an extension of the use of the active substance chlormequat (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), and in particular the second indent of the second subparagraph of Article 6(1) thereof, Whereas: (1) By Commission Directive 2009/37/EC (2) chlormequat was included as active substance in Annex I to Directive 91/414/CEE. (2) When applying for the inclusion of chlormequat its notifier the CCC Task Force submitted data on uses as plant growth regulator which supported the overall conclusion that it may be expected that plant protection products containing chlormequat will fulfil the safety requirements laid down in Article 5(1)(a) and (b) of Directive 91/414/EEC. However, chlormequat was included in Annex I to that Directive with the specific provision that Member States may only authorise uses on cereals. (3) In addition to that use, Belgium and Sweden now have applied for an amendment to this specific provision to allow chlormequat to be used on ornamentals and grass for seed, respectively. These Member States informed the Commission on 29 October 2009 and 4 November 2009 about their conclusions that the requested extensions of use do not cause any risks in addition to those already taken into account in the specific provisions for chlormequat in Annex I to Directive 91/414/EEC and in the Commission review report for that substance. In particular, the extensions concern applications on non-edible crops and, as a consequence, no residues in food will occur. Furthermore, the other application parameters, as set out in the specific provisions of Annex I to Directive 91/414/EEC, remain unchanged. (4) Therefore it is justified to modify the specific provisions for chlormequat. (5) It is therefore appropriate to amend Directive 91/414/EEC accordingly. (6) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 91/414/EEC is amended as set out in the Annex to this Directive. Article 2 Member States shall adopt and publish by 28 May 2010 at the latest the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 29 May 2010. When Member States adopt those provisions, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 27 January 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 230, 19.8.1991, p. 1. (2) OJ L 104, 24.4.2009, p. 23. ANNEX In Annex I to Directive 91/414/EEC, row 281 is replaced by the following: No Common Name, Identification Numbers IUPAC Name Purity (1) Entry into force Expiration of inclusion Specific provisions 281 chlormequat CAS No 7003-89-6 (chlormequat) CAS No 999-81-5 (chlormequat chloride) CIPAC No 143 (chlormequat) CIPAC No 143.302 (chlormequat chloride) 2-chloroethyltrimethylammonium (chlormequat) 2-chloroethyltrimethylammonium chloride (chlormequat chloride)  ¥ 636 g/kg Impurities 1,2-dichloroethane: max 0,1 g/kg (on the dry chlormequat chloride content) Chloroethene (vinylchloride): max 0,0005 g/kg (on the dry chlormequat chloride content) 1 December 2009 30 November 2019 PART A Only uses as plant growth regulator on cereals and non edible crops may be authorised. PART B In assessing applications to authorise plant protection products containing chlormequat for uses other than in rye and triticale, notably as regards the exposure of consumers, Member States shall pay particular attention to the criteria in Article 4(1)(b), and shall ensure that any necessary data and information is provided before such an authorisation is granted. For the implementation of the uniform principles of Annex VI, the conclusions of the review report on chlormequat, and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health on 23 January 2009 shall be taken into account. In this overall assessment Member States must pay particular attention to:  the operator safety and ensure that conditions of use prescribe the application of adequate personal protective equipment;  the protection of birds and mammals. Conditions of authorisation shall include risk mitigation measures, where appropriate. The Member States concerned shall request the submission of further information on the fate and behaviour (adsorption studies to be performed at 20 °C, recalculation of the predicted concentrations in groundwater, surface water and sediment), the monitoring methods for determination of the substance in animal products and water, and the risk to aquatic organisms, birds and mammals. They shall ensure that the notifier at whose request chlormequat has been included in this Annex provide such information to the Commission by 30 November 2011 at the latest. (1) Further details on identity and specification of active substance are provided in the review report.